


116 HR 9048 IH: To amend title 5, United States Code, to modify the oath of office taken by individuals in the civil service or uniformed services, and for other purposes.
U.S. House of Representatives
2020-12-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 9048
IN THE HOUSE OF REPRESENTATIVES

December 24, 2020
Ms. Eshoo introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To amend title 5, United States Code, to modify the oath of office taken by individuals in the civil service or uniformed services, and for other purposes.


1.Modification of oath of office for individuals in the civil service or uniformed servicesSection 3331 of title 5, United States Code, is amended to read as follows:  3331.Oath of officeAn individual, except the President, elected or appointed to an office of honor or profit in the civil service or uniformed services, shall take the following oath: I, AB, do solemnly swear (or affirm) that I will support and defend the Constitution of the United States against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I place this obligation above that to any individual, political party, or faction; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties of the office on which I am about to enter. So help me God.. This section does not affect other oaths required by law..

